 



Exhibit 10.41
FORM OF INDEMNIFICATION AGREEMENT
     This Indemnification Agreement (“Agreement”) is made as of ___, 2008 (the
“Effective Date”) by and between Grubb & Ellis Company, a Delaware corporation
(the “Company”), and ___who serves as a director and/or officer of the Company
(“Indemnitee”).
     WHEREAS, highly competent persons have become more reluctant to serve
corporations as directors or officers unless they are provided with adequate
protection through insurance and/or indemnification against the risks of claims
being asserted against them arising out of their service to and activities on
behalf of such corporations; and
     WHEREAS, the board of directors of the Company (the “Board”) has determined
that, in order to help attract and retain qualified individuals as directors and
officers, the best interests of the Company and its investors will be served by
attempting to maintain, on an ongoing basis, at the Company’s sole expense,
insurance to protect persons serving the Company and its subsidiaries as
directors or officers from certain liabilities. Although the furnishing of such
insurance has been a customary and widespread practice among United States-based
corporations and other business enterprises for many years, the Company believes
that, given current market conditions and trends, such insurance may be
available to it in the future only at higher premiums and with more exclusions.
At the same time, directors and officers in service to corporations or business
enterprises are being increasingly subjected to expensive and time-consuming
litigation; and
     WHEREAS, the Board has determined that, in order to help attract and retain
qualified individuals as directors and officers, the best interests of the
Company and its investors will be served by assuring such individuals that the
Company will indemnify them to the maximum extent permitted by law; and
     WHEREAS, the Certificate of Incorporation (the “Certificate of
Incorporation”) of the Company permit, and the By-Laws (the “By-Laws”) of the
Company permit, indemnification of the officers and directors of the Company,
and Indemnitee may also be entitled to indemnification pursuant to the Delaware
General Corporation Law (“DGCL”); and
     WHEREAS, the Certificate of Incorporation, the By-Laws and the DGCL
expressly provide that the indemnification provisions set forth therein are not
exclusive, and thereby contemplate that contracts may be entered into between
the Company and its directors and officers with respect to indemnification and
the advancement of defense costs; and
     WHEREAS, the Board has determined that the increased difficulty in
attracting and retaining such persons is detrimental to the best interests of
the Company’s investors

1



--------------------------------------------------------------------------------



 



and that the Company should act to assure such persons that there will be
increased certainty of such protection in the future; and
     WHEREAS, it therefore is reasonable, prudent and necessary for the Company
contractually to obligate itself to indemnify, and to advance defense costs on
behalf of, such persons to the fullest extent permitted by applicable law so
that they will serve or continue to serve the Company free from undue concern
that they will not be so indemnified; and
     WHEREAS, this Agreement is a supplement to and in furtherance of the
Certificate of Incorporation, By-Laws and any resolutions adopted pursuant
thereto, and shall not be deemed a substitute therefore, nor shall it be deemed
to diminish or abrogate any rights of Indemnitee thereunder; and
     WHEREAS, the Board recognizes that the Indemnitee does not regard the
protection available under the Company’s Certificate of Incorporation, the
By-Laws and insurance program as adequate in the present circumstances, and may
not be willing to serve or continue to serve as a director, officer or in such
other capacity as the Company may request without adequate protection, and the
Company desires Indemnitee to serve in such capacity; and
     WHEREAS, Indemnitee is willing to serve, and continue to serve, as a member
of the Board (and any committee thereof) or as an officer of the Company, on the
condition that he or she be indemnified as provided for herein.
     NOW, THEREFORE, in consideration of the premises and the covenants
contained herein, the Company and Indemnitee do hereby covenant and agree as
follows:
     1. Services to the Company. Indemnitee will serve or continue to serve, at
the will of the Company, as a director or officer of the Company for so long as
Indemnitee is duly elected or appointed or until Indemnitee tenders his or her
resignation. This Agreement shall not serve as a binding commitment on the part
of Indemnitee to continue to serve in such capacity, or on the part of the
Company to cause him or her to be nominated to successive terms as a director or
officer or to not otherwise be removed for cause or without cause, as permitted
under law.
     2. Definitions. As used in this Agreement:
          (a) “Beneficial Owner” shall have the meaning given to such term in
Rule 13d-3 issued under the Exchange Act; provided, however, that Beneficial
Owner shall exclude any Person becoming a Beneficial Owner by reason of the
stockholders of the Company approving a merger of the Company with another
entity.
          (b) A “Change in Control” shall be deemed to occur upon the earliest
to occur after the date of this Agreement of any of the following events:

2



--------------------------------------------------------------------------------



 



               (i) Acquisition of Stock by Third Party. Following the initial
public offering of the Company’s securities, any Person (as defined below, but
excluding any subsidiary or employee benefit plan of the Company), subsequent to
the date of this Agreement, becomes the Beneficial Owner, directly or
indirectly, of securities of the Company representing thirty-five percent (35%)
or more of the combined voting power of the Company’s then outstanding
securities entitled to vote generally in the election of directors, unless
(1) the change in the relative Beneficial Ownership of the Company’s securities
by any Person results solely from a reduction in the aggregate number of
outstanding shares of securities entitled to vote generally in the election of
directors, or (2) such acquisition was approved in advance by the Continuing
Directors (as defined below) and such acquisition would not constitute a Change
in Control under part (iii) of this definition;
               (ii) Change in Board of Directors. Individuals who, as of the
date hereof, constitute the Board, and any new director whose election by the
Board or nomination for election by the Company’s stockholders was approved by a
vote of at least two thirds of the directors then still in office who were
directors on the date hereof or whose election for nomination for election was
previously so approved (collectively, the “Continuing Directors”), cease for any
reason to constitute at least a majority of the members of the Board;
               (iii) Corporate Transactions. The effective date of a
reorganization, merger or consolidation of the Company (a “Business
Combination”), in each case, unless, following such Business Combination:
(1) all or substantially all of the individuals and entities who were the
Beneficial Owners of securities entitled to vote generally in the election of
directors immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 51% of the combined voting power of the then
outstanding securities entitled to vote generally in the election of directors
of the Company resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more Subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the securities
entitled to vote generally in the election of directors; (2) no Person
(excluding any corporation resulting from such Business Combination) is the
Beneficial Owner, directly or indirectly, of 15% or more of the combined voting
power of the then outstanding securities entitled to vote generally in the
election of directors of such corporation except to the extent that such
ownership existed prior to the Business Combination; and (3) at least a majority
of the Board resulting from such Business Combination were Continuing Directors
at the time of the execution of the initial agreement, or of the action of the
Board, providing for such Business Combination;
               (iv) Liquidation. The approval by the stockholders of the Company
of a complete liquidation of the Company or an agreement or series of agreements
for the sale or disposition by the Company of all or substantially all of the
Company’s assets, other than factoring the Company’s current receivables or
escrows due

3



--------------------------------------------------------------------------------



 



(or, if such approval is not required, the decision by the Board to proceed with
such a liquidation, sale, or disposition in one transaction or a series of
related transactions); or
               (v) Other Events. There occurs any other event of a nature that
would be required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A (or a response to any similar item on any similar schedule or
form) promulgated under the Exchange Act (as defined below), whether or not the
Company is then subject to such reporting requirement.
          (c) “Corporate Status” shall describe the status of a person who is or
was a director, officer, trustee, partner, member, fiduciary, employee or agent
of the Company or of any other Enterprise (as defined below), which such person
is or was serving at the request of the Company.
          (d) “Disinterested Director” shall mean a director of the Company who
is not and was not a party to the Proceeding (as defined below) in respect of
which indemnification is sought by Indemnitee.
          (e) “Enterprise” shall mean any corporation, limited liability
company, partnership, joint venture, trust, employee benefit plan or other
enterprise of which Indemnitee is or was serving at the request of the Company
as a director, officer, trustee, administrator, partner, member, fiduciary,
employee or agent.
          (f) “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
          (g) “Expenses” shall include all reasonable attorneys’ fees,
retainers, court costs, transcript costs, fees of experts and accountants,
witness fees, travel expenses, duplicating costs, printing and binding costs,
telephone charges, postage, delivery service fees, and all other disbursements
or expenses of the types and amounts customarily incurred in connection with
prosecuting, defending, preparing to prosecute or defend, investigating, being
or preparing to be a witness in, or otherwise participating in, a Proceeding (as
defined below). Expenses also shall include costs incurred in connection with
any appeal resulting from any Proceeding (as defined below), including, without
limitation, the premium, security for, and other costs relating to any bond,
supersedeas bond, or other appeal bond or its equivalent. Expenses, however,
shall not include amounts paid in settlement by Indemnitee or the amount of
judgments or fines against Indemnitee.
          (h) “Independent Counsel” shall mean a law firm, or a member of a law
firm, that is experienced in matters of corporation law and neither presently
is, nor in the past five (5) years has been, retained to represent: (i) the
Company or Indemnitee in any matter material to either such party (other than
with respect to matters concerning the Indemnitee under this Agreement, or other
indemnitees under similar indemnification agreements), or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent

4



--------------------------------------------------------------------------------



 



Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.
          (i) References to “fines” shall include any excise tax assessed on a
person with respect to any employee benefit plan pursuant to applicable law.
          (j) References to “serving at the request of the Company” shall
include any service provided at the request of the Company as a director,
officer, trustee, administrator, partner, member, fiduciary, employee or agent
of the Company which imposes duties on, or involves services by, such director,
officer, trustee, administrator, partner, member, fiduciary, employee or agent
with respect to an employee benefit plan, its participants or beneficiaries.
          (k) “Person” shall have the meaning set forth in Sections 13(d) and
14(d) of the Exchange Act; provided, however, that Person shall exclude (i) the
Company and (ii) any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or a subsidiary of the Company.
          (l) Any action taken or omitted to be taken by a person for a purpose
which he or she reasonably believed to be in the interests of the participants
and beneficiaries of an employee benefit plan shall be deemed to have been taken
in “good faith” and for a purpose which is “not opposed to the best interests of
the Company”, as such terms are referred to in this Agreement and used in the
DGCL.
          (m) The term “Proceeding” shall include any threatened, pending or
completed action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, whether brought in the right of the Company or
otherwise and whether of a civil, criminal, administrative or investigative
nature, including any related appeal, in which Indemnitee was, is or will be
involved as a party or witness or otherwise by reason of the fact that
Indemnitee is or was a director, officer, trustee, administrator, partner,
member, fiduciary, employee or agent of the Company, by reason of any action
taken or not taken by him or her while acting as director, officer, trustee,
administrator, partner, member, fiduciary, employee or agent of the Company, or
by reason of the fact that he or she is or was serving at the request of the
Company as a director, officer, trustee, administrator, partner, member,
fiduciary, employee or agent of any other Enterprise, in each case whether or
not serving in such capacity at the time any liability or expense is incurred
for which indemnification, reimbursement, or advancement of expenses can be
provided under this Agreement.
     3. Indemnity in Third-Party Proceedings. The Company shall indemnify and
hold harmless Indemnitee in accordance with the provisions of this Section 3 if
Indemnitee is made, or is threatened to be made, a party to or a participant in
(as a witness or otherwise) any Proceeding, other than a Proceeding by or in the
right of the Company to procure a judgment in

5



--------------------------------------------------------------------------------



 



its favor. Pursuant to this Section 3, Indemnitee shall be indemnified and held
harmless against all judgments, fines, penalties, amounts paid in settlement (if
such settlement is approved in writing in advance by the Company, which approval
shall not be unreasonably withheld) (including, without limitation, all
interest, assessments and other charges paid or payable in connection with or in
respect of any of the foregoing) (collectively, “Losses”) and Expenses actually
and reasonably incurred by Indemnitee or on his or her behalf in connection with
such Proceeding or any action, discovery event, claim, issue or matter therein
or related thereto, if Indemnitee acted in good faith, for a purpose which he or
she reasonably believed to be in or not opposed to the best interests of the
Company and, in the case of a criminal Proceeding, in addition, had no
reasonable cause to believe that his or her conduct was unlawful.
     4. Indemnity in Proceedings by or in the Right of the Company. The Company
shall indemnify Indemnitee in accordance with the provisions of this Section 4
if Indemnitee is made, or is threatened to be made, a party to or a participant
in (as a witness or otherwise) any Proceeding by or in the right of the Company
to procure a judgment in its favor. Pursuant to this Section 4, Indemnitee shall
be indemnified and held harmless against all Expenses actually and reasonably
incurred by him or her or on his or her behalf in connection with the defense or
settlement of such Proceeding or any action, discovery event, claim, issue or
matter therein or related thereto, if Indemnitee acted in good faith, for a
purpose which he or she reasonably believed to be in or not opposed to the best
interests of the Company. No indemnification, however, shall be made under this
Section 4 in respect of any claim, issue or matter as to which Indemnitee shall
have been adjudged to be liable to the Company, unless and only to the extent
that the court in which the Proceeding was brought or, if no Proceeding was
brought in a court, any court of competent jurisdiction, determines upon
application that, in view of all the circumstances of the case, Indemnitee
fairly and reasonably is entitled to indemnification for such portion of the
Expenses as the court deems proper.
     5. Indemnification for Expenses Where Indemnitee is Wholly or Partly
Successful. Notwithstanding and in addition to the provisions of Section 3 and 4
of this Agreement, to the extent that Indemnitee is a party to a Proceeding and
is successful, on the merits or otherwise, in the defense of any claim, issue or
matter therein, the Company shall indemnify and hold harmless Indemnitee against
all Expenses actually and reasonably incurred by him or her or on his or her
behalf in connection with such successful defense. For the avoidance of doubt,
if Indemnitee is not wholly successful in such Proceeding but is successful, on
the merits or otherwise, as to one or more but less than all claims, issues or
matters in such Proceeding, the Company shall indemnify Indemnitee against all
Expenses actually and reasonably incurred by him or her or on his or her behalf
in connection with each successfully resolved claim, issue or matter. For
purposes of this Section 5, and without limitation, the termination of any
claim, issue or matter in such a Proceeding by withdrawal or dismissal, with or
without prejudice, shall be deemed to be a successful result as to such claim,
issue or matter.
     6. Indemnification for Expenses of a Witness. To the extent that Indemnitee
is, by reason of his or her Corporate Status, a witness in or otherwise incurs
Expenses in connection with any Proceeding to which Indemnitee is not a party,
he or she shall be indemnified and held harmless by the Company against all
Expenses actually and reasonably incurred by him or her or on his or her behalf
in connection therewith.

6



--------------------------------------------------------------------------------



 



     7. Additional Indemnification.
          (a) Notwithstanding any limitation in Sections 3, 4, or 5 hereof or in
Section 145 of the DGCL or other applicable statutory provision, the Company
shall indemnify Indemnitee to the fullest extent permitted by law if Indemnitee
is made, or is threatened to be made, a party to any Proceeding (including a
Proceeding by or in the right of the Company to procure a judgment in its favor)
against all Losses and Expenses actually and reasonably incurred by Indemnitee
in connection with the Proceeding, provided that no indemnification shall be
made under this Section 7(a) on account of Indemnitee’s conduct which
constitutes a breach of Indemnitee’s duty of loyalty to the Company or its
investors or is an act or omission not in good faith or which involves
intentional misconduct or a knowing violation of the law.
          (b) For purposes of Sections 7(a), the meaning of the phrase “to the
fullest extent permitted by law” shall include, but not be limited to:
               (i) to the fullest extent authorized or permitted by the
then-applicable provisions of the DGCL or other applicable statutory provision,
that authorize or contemplate indemnification by agreement, or the corresponding
provision of any amendment to or replacement of the DGCL or other applicable
statutory provision, and
               (ii) to the fullest extent authorized or permitted by any
amendments to or replacements of the DGCL or other applicable statutory
provision, adopted after the date of this Agreement that increase the extent to
which a corporation limited liability company or partnership, as applicable, may
indemnify its officers, directors or persons holding similar fiduciary
responsibilities.
          (c) Indemnitee shall be entitled to the prompt payment of all Expenses
reasonably incurred in enforcing successfully (fully or partially) this
Agreement.
     8. Contribution. To the fullest extent permissible under applicable law, if
the indemnification provided for in this Agreement is unavailable to Indemnitee
in whole or in part for any reason whatsoever, the Company, in lieu of
indemnifying Indemnitee, shall contribute to the amount incurred by Indemnitee,
whether for judgments, fines, penalties, excise taxes, amounts paid or to be
paid in settlement and/or for Expenses, in connection with any claim relating to
an indemnifiable event under this Agreement, in such proportion as is deemed
fair and reasonable in light of all of the circumstances of such Proceeding in
order to reflect (i) the relative benefits received by the Company, on the one
hand, and Indemnitee, on the other, as a result of the event(s) and/or
transaction(s) giving cause to such Proceeding; and/or (ii) the relative fault
of the Company, on the one hand (and its directors, officers, employees and
agents) and Indemnitee, on the other, in connection with such event(s) and/or
transaction(s).
     9. Exclusions. Notwithstanding any provision in this Agreement, the Company
shall not be obligated under this Agreement to make any indemnity in connection
with any claim made against Indemnitee:

7



--------------------------------------------------------------------------------



 



          (a) for which payment actually has been received by or on behalf of
Indemnitee under any insurance policy or other indemnity provision, except with
respect to any excess beyond the amount actually received under such insurance
policy or other indemnity provision; or
          (b) for an accounting of profits made from the purchase and sale (or
sale and purchase) by Indemnitee of securities of the Company or any subsidiary
of the Company within the meaning of Section 16(b) of the Exchange Act, as
amended, or similar provisions of state blue sky law, state statutory law or
common law; or
          (c) prior to a Change in Control, in connection with any Proceeding
(or any part of any Proceeding) initiated by Indemnitee, including any
Proceeding (or any part of any Proceeding) initiated by Indemnitee against the
Company (other than any Proceeding referred to in Sections 14(d) or (e) below or
any other Proceeding commenced to recover any Expenses referred to in Section
7(c) above) or its directors, officers, employees or other indemnitees, unless
(i) the Board authorized the Proceeding (or any part of any Proceeding) prior to
its initiation or (ii) the Company provides the indemnification, in its sole
discretion, pursuant to the powers vested in the Company under applicable law;
or
          (d) if the funds at issue were paid pursuant to a settlement approved
by a court and indemnification would be inconsistent with any condition with
respect to indemnification expressly imposed by the court in approving the
settlement.
     10. Advances of Expenses; Defense of Claim.
          (a) The Company shall advance pursuant to this Section 10(a) the
Expenses incurred by Indemnitee in connection with any Proceeding within thirty
(30) days after the receipt by the Company of a written statement or statements
requesting such advances from time to time, whether prior to or after final
disposition of any Proceeding. Advances shall be unsecured and interest free.
Advances shall be made without regard to Indemnitee’s ability to repay such
advances. Advances shall include any and all reasonable Expenses incurred
pursuing an action to enforce such right to receive advances. Notwithstanding
any provision of this Agreement to the contrary, the Indemnitee shall be
entitled to advances of Expenses incurred by him or her or on his or her behalf
in connection with a Proceeding that Indemnitee claims is covered by Sections 3
and 4 hereof, prior to a final determination of eligibility for indemnification
and prior to the final disposition of the Proceeding, upon the execution and
delivery to the Company of an undertaking by or on behalf of the Indemnitee
providing that the Indemnitee will repay such advances to the extent that it
ultimately is determined that Indemnitee is not entitled to be indemnified by
the Company. This Section 10(a) shall not apply to any claim made by Indemnitee
for which indemnity is excluded pursuant to Section 9.
          (b) The Company will be entitled to participate in the Proceeding at
its own expense.

8



--------------------------------------------------------------------------------



 



          (c) The Company shall not settle any action, claim or Proceeding (in
whole or in part) which would impose any Expense, judgment, fine, penalty or
limitation on the Indemnitee without the Indemnitee’s prior written consent,
which consent shall not be unreasonably withheld.
     11. Procedure for Notification and Application for Indemnification.
          (a) Within sixty (60) days after the actual receipt by Indemnitee of
written notice that he or she is a party to or is requested to be a participant
in (as a witness or otherwise) any Proceeding, Indemnitee shall submit to the
Company a written notice identifying the Proceeding. The failure by the
Indemnitee to notify the Company within such 60-day period will not relieve the
Company from any liability which it may have to Indemnitee (i) other than under
this Agreement, and (ii) under this Agreement, provided that if the Company can
establish that such failure to notify the Company in a timely manner resulted in
actual prejudice to the Company, then the Company will be relieved from
liability under this Agreement only to the extent of such actual prejudice.
          (b) Indemnitee shall at the time of giving such notice pursuant to
Section 11(a) or thereafter deliver to the Company a written application for
indemnification. Such application may be delivered at such time as Indemnitee
deems appropriate in his or her sole discretion. Following delivery of such a
written application for indemnification by Indemnitee, the Indemnitee’s
entitlement to indemnification shall be determined promptly according to Section
12(a) of this Agreement and the outcome of such determination shall be reported
to Indemnitee in writing within forty-five (45) days of the submission of such
application.
     12. Procedure Upon Application for Indemnification.
          (a) Upon written application by Indemnitee for indemnification
pursuant to Section 11(b) or written statement by Indemnitee for advances of
Expenses pursuant to Section 10(a), a determination with respect to Indemnitee’s
entitlement thereto pursuant to the mandatory terms of this Agreement, pursuant
to statute, or pursuant to other sources of right to indemnity, shall be made in
the specific case: (i) by a majority vote of the Disinterested Directors,
whether or not such directors otherwise would constitute a quorum of the Board;
(ii) by a committee of Disinterested Directors designated by a majority vote of
such directors, whether or not such directors would otherwise constitute a
quorum of the Board, (iii) if there are no Disinterested Directors, by
Independent Counsel in a written opinion to the Board, a copy of which shall be
delivered to Indemnitee or (iv) by the stockholders of the Company. Indemnitee
shall reasonably cooperate with the person, persons or entity making the
determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination. Any costs or Expenses (including
attorneys’ fees and disbursements) incurred by Indemnitee in so cooperating with
the person, persons or entity making such determination shall be

9



--------------------------------------------------------------------------------



 



borne by the Company (irrespective of the determination as to Indemnitee’s
entitlement to indemnification) and the Company hereby indemnifies and agrees to
hold Indemnitee harmless from any such costs and Expenses.
          (b) If it is determined that Indemnitee is entitled to the
indemnification requested by the Indemnitee in a written application submitted
to the Company pursuant to Section 11(b), payment to Indemnitee shall be made
within ten (10) days after such determination. All advances of Expenses
requested in a written statement by Indemnitee pursuant to Section 10(a) prior
to a final determination of eligibility for indemnification shall be paid in
accordance with Section 10.
          (c) In the event the determination of entitlement to indemnification
or advancement of Expenses is to be made by Independent Counsel pursuant to
Section 12(a) hereof, the Independent Counsel shall be selected as provided in
this Section 12(c). If a Change in Control shall not have occurred, the
Independent Counsel shall be selected by the Board, and the Company shall give
written notice to Indemnitee advising him or her of the identity of the
Independent Counsel so selected. If a Change in Control shall have occurred, the
Independent Counsel shall be selected by Indemnitee (unless Indemnitee shall
request that such selection be made by the Board, in which event the preceding
sentence shall apply), and Indemnitee shall give written notice to the Company
advising it of the identity of the Independent Counsel so selected. In either
event, Indemnitee or the Company, as the case may be, may, within ten (10) days
after such written notice of selection shall have been received, deliver to the
Company or to Indemnitee, as the case may be, a written objection to such
selection; provided, however, that such objection may be asserted only on the
ground that the Independent Counsel so selected does not meet the requirements
of “Independent Counsel” as defined in Section 2 of this Agreement, and the
objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person so selected shall
act as Independent Counsel. If a written objection is made and substantiated,
the Independent Counsel so selected may not serve as Independent Counsel unless
and until such objection is withdrawn or a court of competent jurisdiction has
determined that such objection is without merit. If, within twenty (20) days
after submission by Indemnitee of a written request for advancement of Expenses
or indemnification pursuant to Section 10(a) or 11(b) hereof, no Independent
Counsel shall have been selected and not objected to, either the Company or
Indemnitee may petition a court of competent jurisdiction for resolution of any
objection which shall have been made by the Company or Indemnitee to the other’s
selection of Independent Counsel and/or for the appointment as Independent
Counsel of a person selected by the court or by such other person as the court
shall designate, and the person with respect to whom all objections are so
resolved or the person so appointed shall act as Independent Counsel under
Section 12(a) hereof.
          (d) The Company shall pay the reasonable fees and expenses of the
Independent Counsel and to fully indemnify such Independent Counsel against any
and all Expenses, claims, liabilities and damages arising out of or relating to
this Agreement or its engagement pursuant hereto.

10



--------------------------------------------------------------------------------



 



          (e) Upon the due commencement of any judicial proceeding or
arbitration pursuant to Section 14(a) of this Agreement, any Independent Counsel
shall be discharged and relieved of any further responsibility in such capacity
(subject to the applicable standards of professional conduct then prevailing).
     13. Presumptions and Effect of Certain Proceedings.
          (a) Presumption in Favor of Indemnitee. In making a determination with
respect to entitlement to indemnification or advancement of Expenses hereunder,
the person or persons or entity making such determination shall presume that
Indemnitee is entitled to indemnification or advancement of Expenses under this
Agreement if Indemnitee has submitted an application for advancement of Expenses
in accordance with Section 10(a) of this Agreement or indemnification in
accordance with Section 11(b) of this Agreement, and the Company shall have the
burden of proof to overcome that presumption.
          (b) No Presumption Against Indemnitee. Neither the failure of the
Company (including by its directors or Independent Counsel) to have made a
determination prior to the commencement of any action pursuant to this Agreement
nor an actual determination by the Company (including by its directors or
Independent Counsel) that Indemnitee has not met the applicable standard of
conduct for indemnification shall be a defense to the action or create a
presumption that Indemnitee has not met the applicable standard of conduct.
          (c) Sixty Day Period for Determination. If the person, persons or
entity empowered or selected under Section 12 of this Agreement to determine
whether Indemnitee is entitled to indemnification or advancement of Expenses
shall not have made a determination within sixty (60) days after receipt by the
Company of an application therefor, a determination of entitlement to
indemnification or advancement of Expenses shall be deemed to have been made and
Indemnitee shall be entitled to such indemnification, absent (i) a misstatement
by Indemnitee of a material fact, or an omission of a material fact necessary to
make Indemnitee’s statement not materially misleading, in connection with the
application for indemnification or advancement of Expenses, or (ii) a
prohibition of such indemnification under applicable law; provided, however,
that such 60-day period may be extended for a reasonable time, not to exceed an
additional thirty (30) days, if the person, persons or entity making the
determination with respect to entitlement to indemnification in good faith
requires such additional time for the obtaining or evaluating of documentation
and/or information relating thereto.
          (d) No Presumption from Termination of a Proceeding. The termination
of any Proceeding or of any claim, issue or matter therein, by judgment, order,
settlement or conviction, or upon a plea of nolo contendere, or its equivalent,
shall not of itself adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not act in good faith and for a
purpose which he or she reasonably believed to be in or not opposed to the best
interests of the Company or, with

11



--------------------------------------------------------------------------------



 



respect to any criminal Proceeding, that Indemnitee had reasonable cause to
believe that his or her conduct was unlawful.
          (e) Reliance as Safe Harbor. For purposes of any determination of good
faith, Indemnitee shall be deemed to have acted in good faith if Indemnitee’s
action or failure to act is based on the records or books of account of the
Company or any Enterprise other than the Company, including financial
statements, or on information supplied to Indemnitee by the officers of the
Company or any Enterprise other than the Company in the course of their duties,
or on the advice of legal counsel for the Company or any Enterprise other than
the Company or on information or records given or reports made to the Company or
any Enterprise other than the Company by an independent certified public
accountant or by an appraiser or other expert selected by the Company or any
Enterprise other than the Company, except if the Indemnitee knew or had reason
to know that such records or books of account of the Company, information
supplied by the officers of the Company, advice of legal counsel or information
or records given or reports made by an independent certified public accountant
or by an appraiser or other expert were materially false or materially
inaccurate. The provisions of this Section 13(e) shall not be deemed to be
exclusive or to limit in any way the other circumstances in which the Indemnitee
may be deemed or found to have met any applicable standard of conduct.
          (f) Actions of Others. The knowledge and/or actions, or failure to
act, of any other director, officer, trustee, administrator, partner, member,
fiduciary, employee or agent of the Company or any Enterprise other than the
Company shall not be imputed to Indemnitee for purposes of determining the right
to indemnification under this Agreement.
     14. Remedies of Indemnitee.
          (a) Adjudication/Arbitration. In the event that (i) a determination is
made pursuant to Section 12 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement of Expenses is not timely
made pursuant to Section 10 of this Agreement, (iii) subject to Section 13(b),
no determination of entitlement to indemnification shall have been made pursuant
to Section 12(a) of this Agreement within 60 days after receipt by the Company
of the application for indemnification, or (iv) payment of indemnification is
not made pursuant to Sections 3, 4, 5, 6, 7 and 12(b) of this Agreement within
ten (10) days after a determination has been made that Indemnitee is entitled to
indemnification, or after receipt by the Company of a written request for any
additional monies owed with respect to a Proceeding as to which it already has
been determined that Indemnitee is entitled to indemnification, Indemnitee shall
be entitled to an adjudication by a court of his or her entitlement to such
indemnification or advancement of Expenses. Alternatively, Indemnitee, at his or
her option, may seek an award in arbitration to be conducted by a single
arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association. The Company shall not oppose Indemnitee’s right to seek
any such adjudication or award in arbitration.

12



--------------------------------------------------------------------------------



 



          (b) Indemnitee Not Prejudiced by Prior Adverse Determination. In the
event that a determination shall have been made pursuant to Section 12(a) of
this Agreement that Indemnitee is not entitled to indemnification, any judicial
proceeding or arbitration commenced pursuant to this Section 14 shall be
conducted in all respects as a de novo trial, or arbitration, on the merits, and
Indemnitee shall not be prejudiced by reason of the prior adverse determination.
In any judicial proceeding or arbitration commenced pursuant to this Section 14,
the Company shall have the burden of proving Indemnitee is not entitled to
indemnification or advancement of Expenses, as the case may be.
          (c) Company Bound by Prior Determination. If a determination shall
have been made pursuant to Section 12(a) of this Agreement that Indemnitee is
entitled to indemnification, the Company shall be bound by such determination in
any judicial proceeding or arbitration commenced pursuant to this Section 14,
absent (i) a misstatement by Indemnitee of a material fact, or an omission of a
material fact necessary to make Indemnitee’s statement not materially
misleading, in connection with the application for indemnification, or (ii) a
prohibition of such indemnification under applicable law.
          (d) Expenses. In the event that Indemnitee, pursuant to this
Section 14, seeks a judicial adjudication of or an award in arbitration to
enforce his or her rights under, or to recover damages for breach of, this
Agreement, Indemnitee shall be entitled to recover from the Company, and shall
be jointly and severally indemnified by the Company against, any and all
Expenses actually and reasonably incurred by him or her in such judicial
adjudication or arbitration if it shall be determined in such judicial
adjudication or arbitration that Indemnitee is entitled to receive all or part
of the indemnification or advancement of Expenses sought which the Company had
disputed prior to the commencement of the judicial proceeding or arbitration.
          (e) Advances of Expenses. If requested by Indemnitee, the Company
shall (within ten (10) days after receipt by the Company of a written request
therefore) advance to Indemnitee the Expenses which are incurred by Indemnitee
in connection with any judicial proceeding or arbitration brought by Indemnitee
for indemnification or advance of Expenses from the Company under this Agreement
or under any directors’ and officers’ liability insurance policies maintained by
the Company, if the Indemnitee has submitted an undertaking to repay such
Expenses if Indemnitee ultimately is determined to not be entitled to such
indemnification, advancement of Expenses or insurance recovery, as the case may
be. The Indemnitee’s financial ability to repay any such advances shall not be a
basis for the Company to decline to make such advances.
          (f) Precluded Assertions by the Company. The Company shall be
precluded from asserting in any judicial proceeding or arbitration commenced
pursuant to this Section 14 that the procedures and presumptions of this
Agreement are not valid, binding and enforceable and shall stipulate in any such
court or before any such arbitrator that the Company is bound by all the
provisions of this Agreement.

13



--------------------------------------------------------------------------------



 



     15. Non-exclusivity; Survival of Rights; Insurance; Subrogation.
          (a) Rights of Indemnitee Not Exclusive. The rights of indemnification
and to receive advancement of Expenses as provided by this Agreement shall not
be deemed exclusive of any other rights to which Indemnitee may at any time be
entitled under applicable law, the Certificate of Incorporation, or the By-Laws,
any agreement, vote of investors or a resolution of directors, members,
partners, or otherwise. No right or remedy herein conferred by this Agreement is
intended to be exclusive of any other right or remedy, and every other right and
remedy shall be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent or subsequent assertion or employment of any other
right or remedy.
          (b) Survival of Rights. No amendment, alteration or repeal of this
Agreement or of any provision hereof shall limit or restrict any right of
Indemnitee under this Agreement in respect of any action taken or omitted by
such Indemnitee in his or her Corporate Status prior to such amendment,
alteration or repeal.
          (c) Change of Law. To the extent that a change in Delaware law,
whether by statute or judicial decision, permits greater indemnification or
advancement of Expenses than would be afforded currently under the Certificate
of Incorporation or the By-Laws, or this Agreement, it is the intent of the
parties hereto that Indemnitee shall enjoy and be conferred by this Agreement
the greater benefits so afforded by such change.
          (d) Insurance. To the extent that the Company maintains an insurance
policy or policies providing liability insurance for directors, officers,
trustees, administrators partners, members, fiduciaries, employees, or agents of
the Company or of any other Enterprise which such person serves at the request
of the Company, Indemnitee shall be covered by such policy or policies in
accordance with its or their terms to the maximum extent of the coverage
available for any such director, trustee, partner, member, fiduciary, officer,
employee or agent under such policy or policies. If, at the time the Company
receives notice from any source of a Proceeding as to which Indemnitee is a
party or a participant (as a witness or otherwise) the Company has director and
officer liability insurance in effect that covers Indemnitee, the Company shall
give prompt notice of such Proceeding to the insurers in accordance with the
procedures set forth in the respective policies. The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of the Indemnitee, all amounts payable as a result of such Proceeding in
accordance with the terms of such policies.
          (e) Subrogation. In the event of any payment under this Agreement, the
Company, shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee, who shall execute all papers required and take all
action

14



--------------------------------------------------------------------------------



 



necessary to secure such rights, including execution of such documents as are
necessary to enable the Company to bring suit to enforce such rights.
          (f) Other Payments. The Company shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable (or for which
advancement is provided hereunder) if and to the extent that Indemnitee has
otherwise actually received such payment under any insurance policy, contract,
agreement or otherwise.
          (g) Other Indemnification. The Company’s obligation to indemnify or
advance Expenses hereunder to Indemnitee who is or was serving at the request of
the Company as a director, officer, trustee, administrator partner, member,
fiduciary, employee or agent of any other Enterprise shall be reduced by any
amount Indemnitee has actually received as indemnification or advancement of
expenses from such Enterprise.
     16. Duration of Agreement. This Agreement shall continue until and
terminate upon the later of: (a) six (6) years after the date that Indemnitee
shall have ceased to serve as any of the following: a director, officer, agent
or employee of the Company or as a director, officer, trustee, administrator
partner, member, fiduciary, employee or agent of any other corporation,
partnership, joint venture, trust, employee benefit plan or other Enterprise
which Indemnitee served at the request of the Company; or (b) one (1) year after
the final termination of any Proceeding (including after the expiration of any
rights of appeal) then pending in respect of which Indemnitee is granted rights
of indemnification or advancement of Expenses hereunder and of any proceeding
commenced by Indemnitee pursuant to Section 14 of this Agreement (including any
rights of appeal of any Proceeding commenced pursuant to Section 14). This
Agreement shall be binding upon the Company and its respective successors and
assigns and shall inure to the benefit of Indemnitee and his or her heirs,
executors and administrators.
     17. Severability. If any provision or provisions of this Agreement shall be
held to be invalid, illegal or unenforceable for any reason whatsoever: (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including, without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.
     18. Enforcement.
          (a) The Company expressly confirms and agrees that it has entered into
this Agreement and assumed the obligations imposed on it hereby in order to
induce

15



--------------------------------------------------------------------------------



 



Indemnitee to serve, or to continue to serve, as a director or officer of the
Company, and the Company acknowledges that Indemnitee is relying upon this
Agreement in serving or continuing to serve as a director or officer of the
Company.
          (b) This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral, written and implied, between the
parties hereto with respect to the subject matter hereof.
     19. Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by each of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions of this Agreement
nor shall any waiver constitute a continuing waiver.
     20. Successors and Binding Agreement.
          (a) The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation, reorganization or otherwise) and
any acquiror of all or substantially all of the business or assets of the
Company by agreement in form and substance reasonably satisfactory to Indemnitee
and/or his or her counsel, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent the Company would be
required to perform it if no such succession had taken place.
          (b) This Agreement will be binding upon and inure to the benefit of
the Company and any successor to the Company, including, without limitation, any
person acquiring directly or indirectly all or substantially all of the business
or assets of the Company whether by purchase, merger, consolidation,
reorganization or otherwise (and such successor will thereafter be deemed the
“Company” for purposes of this Agreement), but will not otherwise be assignable
or delegatable by the Company.
          (c) This Agreement will inure to the benefit of and be enforceable by
the Indemnitee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, legatees and other successors.
          (d) This Agreement is personal in nature and neither of the parties
hereto will, without the consent of the other, assign or delegate this Agreement
or any rights or obligations hereunder except as expressly provided in
Sections 20(a), (b) and (c). Without limiting the generality or effect of the
foregoing, Indemnitee’s right to receive payments hereunder will not be
assignable, whether by pledge, creation of a security interest or otherwise,
other than by a transfer by the Indemnitee’s will, devise, a grantor’s trust
instrument under which the Indemnitee or his estate is the sole beneficiary, or
by the laws of descent and distribution, and, in the event of any attempted
assignment or transfer contrary to this Section 20(d), the Company will have no
liability to pay any amount so attempted to be assigned or transferred.

16



--------------------------------------------------------------------------------



 



     21. Notices. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed to have been duly given
if: (i) delivered by hand and receipted for by the party to whom said notice or
other communication shall have been directed, on the date of such receipt, or
(ii) mailed by certified or registered mail with postage prepaid, on the third
business day after the date on which it is so mailed:
          (a) If to Indemnitee, at the address indicated on the signature page
of this Agreement, or such other address as Indemnitee subsequently shall
provide in writing to the Company.
          (b) If to the Company to:
Grubb & Ellis Company
1551 North Tustin Avenue, Suite 200
Santa Ana, California 92705
Attention: General Counsel
or to any other address as may have been furnished to Indemnitee in writing by
the Company.
     22. Applicable Law and Consent to Jurisdiction. This Agreement and the
legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its conflict of laws, principles or rules. Except with respect to any
arbitration commenced by Indemnitee pursuant to Section 14 of this Agreement,
the Company and Indemnitee hereby irrevocably and unconditionally (i) agree that
any action or proceeding arising out of or in connection with this Agreement
shall be brought only in the Chancery Court of the State of Delaware (the
“Delaware Court”), and not in any other state or federal court in the United
States of America or any court in any other country, (ii) consent to submit to
the exclusive jurisdiction of the Delaware Court for purposes of any action or
proceeding arising out of or in connection with this Agreement,
(iii) irrevocably appoint, to the extent such party is not a resident of the
State of Delaware, The Prentice-Hall Corporation System, Inc., 2711 Centerville
Road, Suite 400, Wilmington, New Castle County, Delaware 19808 as its agent in
the State of Delaware as such party’s agent for acceptance of legal process in
connection with any such action or proceeding against such party with the same
legal force and validity as if served upon such party personally within the
State of Delaware, (iv) waive any objection to the laying of venue of any such
action or proceeding in the Delaware Court, and (v) waive, and agree not to
plead or to make, any claim that any such action or proceeding brought in the
Delaware Court has been brought in an improper or inconvenient forum.
     23. Identical Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.

17



--------------------------------------------------------------------------------



 



     24. Miscellaneous. Use of the masculine pronoun shall be deemed to include
usage of the feminine pronoun where appropriate. The headings of the paragraphs
of this Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.
[The remainder of this page is intentionally left blank.]

18



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as
of the day and year first above written.

                  Grubb & Ellis Company                          
 
               
By:
               
 
               
 
          By:    
 
               
Name:
               
 
                            Address for Notices to Indemnitee:
 
                Title:                              
 
                             
 
                             

19